Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant(s) Response to Official Action 
The response filed on 04/09/2021 has been entered and made of record.
Response to Arguments/Amendments 
Presented arguments have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-25, 27-39, 40-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

determining/determine, by the mobile device, (A) a location of the user within the vehicle and (B) whether there is a second mobile device of a second user in the vehicle based upon an analysis of the image, the analysis including an execution of a machine learning-based model that utilizes at least (1) image data labeled with one or more location identifiers and (2) the captured image as an input to determine the location of the user within the vehicle, wherein the image data is associated with one or more vehicles.
No support was found, in the original disclosure, for determining “by the mobile device, (B) whether there is a second mobile device of a second user in the vehicle based upon an analysis of the image, the analysis including an execution of a machine learning-based model that utilizes at least (1) image data labeled with one or more location identifiers and (2) the captured image as an input to determine the location of the user within the vehicle, wherein the image data is associated with one or more vehicles”. 
¶0040 does not specify that the presence and/or location of a second mobile device and/or user is based upon “the analysis including an execution of a machine learning-based model that utilizes at least (1) image data labeled with one or more location identifiers and (2) the captured image as an input to determine the location of the user within the vehicle, wherein the image data is associated with one or more vehicles”. This part of the original disclosure only states “a machine learning techniques can be used to determine the location of a mobile device inside a vehicle and the presence of other passengers”. There is no reference to an “image analysis”, “by the mobile”, which execute “a machine learning-based model that utilizes at least (1) image data labeled with one or more location identifiers and (2) the captured image as an input to determine the location of the user within the vehicle, wherein the image data is associated with one or more vehicles” to determine “whether there is a second mobile device of a second user in the vehicle”. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397.  The examiner can normally be reached on 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488